                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ALBERT GUZMAN, #42792-177,                     §
               MOVANT,                         §
                                               §
V.                                             §   CIVIL CASE NO. 3:16-CV-2898-N-BK
                                               §   (CRIMINAL CASE NO. 3:11-CR-013-N-1)
UNITED STATES OF AMERICA,                      §
                RESPONDENT.                    §

                          AMENDED ORDER ACCEPTING
                 FINDINGS, CONCLUSIONS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Before the Court are Movant’s objection filed July 8, 2019.

       By order filed June 28, 2019, the Court accepted the Findings, Conclusions and

Recommendations of the U.S. Magistrate Judge and entered Judgment denying the motion to

vacate sentence under 28 U.S.C. § 2255, not having seen Movant’s objection. The Court now

considers the objection.

       After a de novo review of those portions of the proposed findings and recommendation to

which objection was made, the Court OVERRULES Movant’s Objection. Therefore, the

judgment remains undisturbed.

       IT IS THEREFORE ORDERED that the motion to vacate sentence under 28 U.S.C. §

2255 is DENIED.

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Section 2255 Proceedings for the United States District

Court, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court

adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions and
Recommendation filed in this case in support of its finding that the movant has failed to show (1)

that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable

or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a

valid claim of the denial of a constitutional right” and “debatable whether [this Court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

         If movant files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis.

         SO ORDERED this 15th day of July, 2019.



                                                _________________________________
                                                UNITED STATES DISTRICT JUDGE




1
    Rule 11 of the Rules Governing § 2255 Proceedings reads as follows:

         (a) Certificate of Appealability. The district court must issue or deny a
         certificate of appealability when it enters a final order adverse to the applicant.
         Before entering the final order, the court may direct the parties to submit
         arguments on whether a certificate should issue. If the court issues a certificate,
         the court must state the specific issue or issues that satisfy the showing required
         by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not
         appeal the denial but may seek a certificate from the court of appeals under
         Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not
         extend the time to appeal.

         (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time
         to appeal an order entered under these rules. A timely notice of appeal must be
         filed even if the district court issues a certificate of appealability. These rules do
         not extend the time to appeal the original judgment of conviction.
